Citation Nr: 1826202	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  09-13 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to January 2, 2013 and in excess of 40 percent thereafter for thoracolumbar strain with mild degenerative changes (hereinafter "thoracolumbar spine disability").

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1992 to September 1993 and from June 2002 to October 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  During the course of the appeal, the claims file was transferred to the RO in Atlanta, Georgia.

In July 2012, the Veteran testified at a Travel Board hearing at the RO in Atlanta, Georgia before the undersigned Veterans Law Judge and a transcript of that hearing is included in the claims file.

In November 2012, the Board determined that the issue of entitlement to a TDIU was raised in connection with the claim for a higher initial rating for thoracolumbar spine disability and remanded both issues for additional evidentiary development in November 2012 and June 2014.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  These issues have been returned to the Board for further appellate review.

In June 2014, the Board also remanded the issue of entitlement to an effective date prior to February 1, 2013 for dependency compensation for the Veteran's spouse for issuance of a Statement of the Case (SOC).  The issue was adjudicated in an October 2017 SOC, and the Veteran was notified but did not file a timely substantive appeal in response.  As a result, this issue was not returned or certified to the Board for appellate review.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO.
FINDINGS OF FACT

1.  Prior to January 2, 2013, the Veteran's service-connected thoracolumbar spine disability was not manifested by at least forward flexion of the lumbar spine limited to 30 degrees or less, ankylosis, Intervertebral Disc Syndrome (IVDS) with incapacitating episodes having a total duration of at least 4 weeks during the past 12 months, or neurologic abnormalities (other than radiculopathy with sciatic nerve involvement of the right lower extremity).

2.  Since January 2, 2013, the Veteran's service-connected thoracolumbar spine disability has not been manifested by ankylosis, IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, or neurologic abnormalities (other than radiculopathy with sciatic nerve involvement of the right lower extremity).


CONCLUSION OF LAW

The criteria for entitlement to an initial rating in excess of 20 percent prior to January 2, 2013 and in excess of 40 percent thereafter for thoracolumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5103 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237-5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As service connection, an initial rating, and an effective date have been assigned for the issue of entitlement to a higher initial rating for thoracolumbar spine disability, the notice requirements of 38 U.S.C. § 5103(a) have been met.

Neither the Veteran nor his representative has raised any other issues with the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Higher Initial Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for higher initial evaluations, the Board has considered all evidence of severity since the effective date for the award of service connection in October 2005.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran filed his initial claim requesting service connection for back injury in June 2006.  In the March 2007 VA rating decision, service connection for thoracolumbar spine disability was granted.  The Veteran was assigned a 20 percent disability rating for the entire appeal period effective from October 21, 2005 (date following separation from service).  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  During the course of the appeal, in a January 2013 VA rating decision, the RO assigned a 40 percent disability rating effective from January 11, 2013.  Id.  In an April 2014 VA rating decision, the RO assigned an earlier effective date of January 2, 2013 for the assignment of the 40 percent disability rating.  Id. at Diagnostic Code 5237-5243.  Since the 20 and 40 percent disability ratings are not the maximum ratings available prior to January 2, 2013 or thereafter, the issue has been returned to the Board and listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board considers whether an initial rating in excess of 20 percent prior to January 2, 2013 and in excess of 40 percent thereafter for thoracolumbar spine disability is warranted.

Under the General Rating Formula for Disease and Injuries of the Spine (Diagnostic Codes 5235-5242):
      
a 20 percent rating is warranted for forward flexion of the lumbar spine greater than 30 degrees but less than 60 degrees, or combined range of motion of the lumbar spine not greater than 120 degrees, or muscle spasm, guarding or localized tenderness resulting in abnormal gait or abnormal spinal contour; 
      
a 40 percent rating is warranted for forward flexion of the lumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; 
      
a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and 
      
a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a.

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

For VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees.  See 38 C.F.R. § 4.71a, Plate V.

Ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Under the Formula for Rating IVDS based on Incapacitating Episodes (Diagnostic Code 5243):

a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months;

a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and 

a 60 percent rating, the maximum available, is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

For VA compensation purposes under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Diagnostic Code 5243, Note (1).

IVDS is to be evaluated either under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating IVDS based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

	A.  Prior to January 2, 2013

Review of the evidentiary record from October 21, 2005 to January 1, 2013 documents the following symptomatology for the Veteran's thoracolumbar spine.

At the October 2006 VA general medical examination, the Veteran reported flare ups characterized by increased pain precipitated by attempting to lift baby, exercise, or complete household chores like yardwork.  Upon clinical evaluation, he demonstrated forward flexion of the lumbar spine to 50 degrees with pain, tenderness, lack of endurance, and fatigue.  The VA examiner estimated the Veteran would lose an additional 5 to 10 degrees of range of motion during repetitive motion due to pain.   There were no findings of muscle spasms, weakness, or incoordination.  The examiner concluded the Veteran's spine reflected mild degenerative changes.

At the March 2009 VA spine examination, the Veteran reported having back pain aggravated with passage of time, flare ups at least twice a week, fatigue, sometimes dizziness, and use of a walking stick and brace since 2006.  Upon clinical evaluation, he demonstrated forward flexion of the lumbar spine to 60 degrees with pain, muscle spasms, tenderness, and unremarkable spinal alignment.  Following repetitive-use testing, there were no was no change in range of motion, but findings of increased pain, weakness, lack of endurance, fatigue and incoordination.  The examiner concluded the Veteran's level of disability is mild and rendered a diagnosis of degenerative joint disease at the lumbosacral junction.

At the July 2012 Board hearing, the Veteran reported, in part, to continuous treatment for his spine, increased severity since the March 2009 VA examination, and recommended by treating physicians to have injections.

Review of VA treatment records further show ongoing complaints and treatment, to include physical therapy, for back pain, muscle spasms, tenderness, and stiffness as noted in September 2006, April 2007, November 2008, December 2008, and January 2009.

With regard to whether an initial rating in excess of 20 percent is warranted under Diagnostic Code 5235-5242, the Board finds that the Veteran's service-connected thoracolumbar spine disability was not manifested by at least forward flexion of the lumbar spine limited to 30 degrees or less or ankylosis.  As discussed above, the relevant symptomatology included forward flexion, at worst, to 50 degrees, painful motion, muscle spasm, tenderness, flare ups, fatigue, weakness, lack of endurance, incoordination, stiffness, and use of walking stick and brace; nevertheless, such symptomatology is contemplated in the currently assigned 20 percent disability rating.  As a result, an initial rating in excess of 20 percent is denied for the appeal period prior to January 2, 2013 for service-connected thoracolumbar spine disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.

With regard to whether an initial rating in excess of 20 percent is warranted under Diagnostic Code 5243, the Board finds that the Veteran's service-connected thoracolumbar spine disability was not manifested by IVDS with incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  As a result, an initial rating in excess of 20 percent is denied for the appeal period prior to January 2, 2013 for service-connected thoracolumbar spine disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Next, the Veteran's disability picture was not more closely approximated by a higher initial rating based on the presence of additional functional loss based on the criteria set forth in 38 C.F.R. §§ 4.40 4.45, 4.59 and the holdings in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

After a review of the medical and lay discussed above, the Board finds that forward flexion to 30 degrees or less or ankylosis was not shown at any time during the appeal period prior to January 2, 2013.  Such findings were not shown, even when considering the Veteran's reported symptomatology for the thoracolumbar spine, to include painful motion.  The Veteran's reported symptomatology did not, when viewed in conjunction with the medical evidence, tend to establish additional functional loss to the degree that would warrant an initial rating in excess of 20 percent for the service-connected thoracolumbar spine disability at any time during the appeal period prior to January 2, 2013 under 38 C.F.R. §§ 4.40, 4.45, 4.59 and the holdings in DeLuca.

	B.  Since January 2, 2013

Review of the evidentiary record since January 2, 2013 documents the following symptomatology for the Veteran's thoracolumbar spine.

Review of the medical and lay evidence since January 2, 2013 does not indicate the service-connected thoracolumbar spine disability has been manifested by ankylosis to warrant a rating in excess of 40 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235-5242.  The evidentiary record includes June and December 2017 VA DBQ examination for back (thoracolumbar spine) conditions which documents active range of motion findings of the Veteran's lumbar spine.  The Board acknowledges that the January 2013 VA examiner noted the Veteran has weakened movement and was unable to flex the lumbar spine with loss of motion in flexion by 90 degrees, yet concluded there was no favorable or unfavorable ankylosis of the Veteran's lumbar spine.  The June 2016 and December 2017 VA examiners also specifically documented no findings of ankylosis of the Veteran's spine and the Veteran has demonstrated active mobility of the lumbar spine without fixation in a particular position to support a finding of ankylosis.  See 38 C.F.R. § 4.71a, Note (5).  Moreover, review of VA treatment records are silent for any findings of ankylosis of the spine.  The evidence of record does not show that the Veteran's disability is more closely described as ankylosis.

Next, review of the medical and lay evidence since January 2, 2013 does not indicate the service-connected thoracolumbar spine disability has been manifested by IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months to warrant a rating in excess of 40 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The evidentiary record includes the January 2, 2013 VA DBQ examinations for back (thoracolumbar spine) conditions which documents the Veteran has IVDS with incapacitating episodes at least 2 weeks but less than 4 weeks.  The June 2016 and December 2017 VA DBQ examinations for back (thoracolumbar spine) conditions document the Veteran has IVDS without any incapacitating episodes.  Moreover, review of VA treatment records are silent for any prescribed bed rest due to the service-connected thoracolumabr spine disability.

Given that the Veteran is already in receipt of the schedular maximum for limitation of motion of the thoracolumbar spine, inquiry into the DeLuca factors is moot for the appeal period since January 2, 2013.  DeLuca, 8 Vet. App. at 206; Johnston v. Brown, 10 Vet. App. 80, 87 (1997).

	C.  Additional Considerations

With regard to the entire appeal period, the Board considers whether a separate evaluation may be warranted for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).  At the outset, the Board notes that service connection for radiculopathy with sciatic nerve involvement of the right lower extremity was granted in an April 2014 VA rating decision because the disability was deemed to be directly related to his service-connected thoracolumbar spine disability.

With regard to any other associated neurological abnormalities associated with the service-connected thoracolumbar spine disability, the record is silent for any additional findings.  In fact, the March 2009, January 2013, June 2016, and December 2017 VA examination reports included indications of "no" for the Veteran having any other objective neurological abnormalities or findings associated with the thoracolumbar spine.  As a result, the Board finds a separate evaluation for any associated objective neurological abnormality (other than radiculopathy with sciatic nerve involvement of the right lower extremity) associated with the service-connected thoracolumbar spine disability is not warranted in this case.

Next, the Board considers the Veteran's reported history of symptomatology related to the service-connected thoracolumbar spine disability.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, although the descriptions of his symptoms are competent and credible, they do not show that the criteria for higher initial ratings for his thoracolumbar spine disability have been met.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective reported worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has also considered the possibility of staged ratings and finds that the scheduler ratings for the service-connected disability on appeal have been in effect for appropriate periods on appeal.  Accordingly, staged ratings are inapplicable.  See Hart, 21 Vet. App. at 505.


ORDER

An initial rating in excess of 20 percent prior to January 2, 2013 and in excess of 40 percent thereafter for thoracolumbar spine disability is denied.


REMAND

A remand is needed for the issue of entitlement to a TDIU.  In the March 2009 VA spine examination report, the VA examiner noted the Veteran was unemployed.  At the July 2012 Board hearing, the Veteran reported he remains unemployed due to his back disability and that he has not been employed since separation from service in 2005.  On a May 2016 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), the Veteran reported his service-connected lumbar spine and posttraumatic stress disorder (PTSD) prevents him from securing or following any substantially gainful occupation.  In a January 2018 statement, the Veteran's attorney asserted the "low back disorder and radiculopathy would preclude manual labor and the 70 percent rating for PTSD would preclude sedentary employment."

During the course of this appeal, in an April 2016 VA rating decision, service connection for PTSD was granted, assigned at 70 percent, effective from October 7, 2015.  In August 2016 and January 2017, the Veteran submitted timely Notices of Disagreement, VA Form 21-0958.  As of this date, the issue of entitlement to an initial rating in excess of 70 percent for PTSD has not yet been adjudicated by the RO and may impact the issue of entitlement to a TDIU.  As such, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

After the issue of entitlement to an initial rating in excess of 70 percent for PTSD has been adjudicated by the RO, readjudicate the issue of entitlement to a TDIU on appeal.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


